Exhibit 10.29

DATED 21st October 2008

 

SLOUGH TRADING ESTATE LIMITED

and

EQUINIX (LONDON) LIMITED

with

EQUINIX, INC.

 

 

AGREEMENT FOR LEASE

relating to Building 8, Buckingham Avenue Trading Estate, Slough,

Berkshire

 

 

LOGO [g46957ex10_29pg001.jpg]

Lacon House

84 Theobald’s Road

London WC1X 8RW

Tel: +44 (0)20 7524 6000



--------------------------------------------------------------------------------

CONTENTS

 

Clause

  

Subject matter

  Page 1.    ACCESS DEFINITIONS AND INTERPRETATION   1 2.    CONDITIONALITY AND
DEPOSIT   8 3.    WORKS, ACCESS AND TENANT’S MEZZANINE WORKS   9 4.    GRANT OF
THE LEASE AND DELIVERY OF THE OPINION LETTER   11 5.    RESTRICTIONS   12 6.   
REPRESENTATIONS   12 7.    NON-ASSIGNMENT   12 8.    NOTICES   13 9.   
EXECUTORY AGREEMENT   13 10.    NON-MERGER ETC.   14 11.    DEFECTS,
ENVIRONMENTAL AND THIRD PARTY RIGHTS   14    Defects   14    Environmental   14
   Sub-Contractor Warranties   14    Third party rights   15 12.    AREA AND
RENT   15 13.    ENTIRE UNDERSTANDING   15 14.    STANDARD CONDITIONS   16 15.
   EXPERT DETERMINATION   16 16.    CRITICAL DATE AND LONG STOP DATE   17 17.   
EXCLUSION OF THIRD PARTY RIGHTS   17 18.    CONSTRUCTION DOCUMENTS   17 19.   
THE REPRESENTATIVE   17 20.    TERMINATION   17 21.    CONFIDENTIALITY   19 22.
   SURETY   20 23.    REPLACEMENT SURETY   21 24.    JURISDICTION   21   
SCHEDULE 1 Provisions relating to the Works   22 1.    CARRYING OUT OF WORKS  
22 2.    REVIEW OF WORKS   23 3.    VARIATIONS TO WORKS   23 4.    TIME FOR
COMPLETION OF WORKS   25 5.    PRACTICAL COMPLETION   25 6.    CDM REGULATIONS  
26 7.    NON PAYMENT   26    SCHEDULE 2 Tenant’s Warehouse Works   27   
ANNEXURE 1 Early Access Site Plan   29    ANNEXURE 2 Appointments   30   
ANNEXURE 3 Building Contract   31    ANNEXURE 4 Building Documents   32   
ANNEXURE 5 Deposit Deed   33    ANNEXURE 6 Environmental Deed of Warranty   34
   ANNEXURE 7 Lease   35    ANNEXURE 8 Licence to Alter   36    ANNEXURE 9
Sub-Contractor Warranty   37    ANNEXURE 10 Tenant’s Variation Form   38



--------------------------------------------------------------------------------

AGREEMENT FOR LEASE

 

DATE   21ST OCTOBER 2008

PARTIES

 

(1) SLOUGH TRADING ESTATE LIMITED (incorporated and registered in England and
Wales under company registration number 1184323), the registered office of which
is at 234 Bath Road, Slough, Berkshire SL1 4EE (the “Landlord”)

 

(2) EQUINIX (LONDON) LIMITED (incorporated and registered in England and Wales
under company registration number 06703310), the registered office of which is
at Quadrant House, Floor 6, 17 Thomas Moore Street, Thomas Moore Square, London
E1W 1YW (the “Tenant”) and

 

(3) EQUINIX, INC. (incorporated in the State of Delaware, United States of
America, and registered under number 29 11 438) of 3500 South Dupont Highway,
Dover, DE 19901, Delaware, USA and whose address for service in the United
Kingdom is Quadrant House, Floor 6, 17 Thomas Moore Street, Thomas Moore Square,
London E1W 1YW (the “Surety”)

IT IS AGREED AS FOLLOWS:

 

1. ACCESS DEFINITIONS AND INTERPRETATION

 

1.1 In this Agreement the following expressions shall have the meanings
indicated:

 

“Access Certificate”   means a certificate issued by the Project Manager in
accordance with clause 3 (the Project Manager acting in a professional and
independent manner and having regard to the interests of the parties pursuant to
this Agreement) stating that the Premises have reached such a state of readiness
as to enable the Tenant to enter the relevant part of the Premises for the
purpose of carrying out the Tenant’s Warehouse Works provided always that the
Landlord shall procure that an Access Certificate shall not be issued before
sufficient of the Works shall have been completed so as to ensure that:  

(a)    the Tenant shall have reasonable pedestrian and vehicular access to and
egress (including contractor’s access) from the Premises;

 

(b)    the Works to the warehouse part of the Premises shall have been completed
in all material respects;

 

(c)    site temporary services relating to electricity and water are available
to the warehouse part of the Premises subject only to service connections which
require an occupier’s application to a service or statutory undertaker;

 

(d)    the Tenant’s Warehouse Works can be carried out without any material
interruption or delay by reason of any of the Works;

 

(e)    the warehouse part of the Premises shall be wind and water tight;



--------------------------------------------------------------------------------

 

(f)     the Tenant shall have reasonable pedestrian and vehicular access to and
egress from the Premises to enable the plant, machinery and equipment of the
Tenant its contractors and sub-contractors to be delivered and to remain on the
relevant parts of the Premises shown on the early access site plan attached as
Annexure 1 for the purposes of and in the course of carrying out the Tenant’s
Warehouse Works;

 

(g)    the concrete floor slabs to the relevant ground floor or mezzanine floor
of the building on the Premises shall have be completed for a period of 28 days;
and

 

(h)    the Premises shall comply with health and safety legislation allowing the
Tenant’s Warehouse Works to be undertaken legally,

  provided that the Tenant shall be entitled to waive any one or more of the
foregoing conditions as a condition precedent to the issue of the Access
Certificate (but without prejudice to the obligation of the Landlord to procure
fulfilment of any conditions so waived) by notice in writing to the Landlord
provided always the Access Certificate shall not be issued as a result of
conditions being waived in the event that access would impede to a material
degree the carrying out of the Works and/or result in a breach of health and
safety regulations provided further the Landlord shall not be precluded from
having access to the warehouse part of the Premises to complete any outstanding
works thereto; “Access Date”   means the date of an Access Certificate;
“Approvals”   means all approvals, consents, permissions and licences of any
local or other competent authority or person which may from time to time be
necessary to enable the Contractor lawfully to commence and to carry out and
complete the Works; “Appointments”   means the deeds appointing the Professional
Team to be substantially in the form of Annexure 2 with any amendments thereto
approved by the Tenant such approval not to be unreasonably withheld or delayed;
“Architect”   means Langley Hall Associates Limited or the person appointed from
time to time by the Landlord or the Contractor to act in the capacity of the
Architect and approved by the Tenant such approved not to be unreasonably
withheld or delayed; “Building Contract”   means a contract in the form of the
JCT Standard Form of Building Contract with Contractors Design 2005 Edition
substantially in the form annexed to this Agreement as Annexure 3 with such
other amendments (if any) as the Landlord shall require (in addition to those
contained in the form annexed) and which are approved by the Tenant (such
approval not to be unreasonably withheld or delayed);



--------------------------------------------------------------------------------

“Building Documents”   means the specification and drawings relating to the
Works and the Tenant’s Mezzanine Works in the form of Annexure 4; “Certificate”
  has the meaning specified in Schedule 1; “Certificate Date”   has the meaning
specified in paragraph 5.3 of Schedule 1; “Critical Date”   means the date
twenty-two (22) weeks from and including the Unconditional Date; “Code of
Measuring Practice”   means The Royal Institution of Chartered Surveyors Code of
Measuring Practice (Sixth Edition) or such later edition as is relevant at the
time of measurement of the Premises pursuant to clause 12; “Completion Date”  
means the fifth working day following the later of:  

(a)    the Certificate Date;

 

(b)    the date the Environmental Deed of Warranty is available for completion;

 

(c)    the date the Landlord approves any application for Tenant’s alterations
as referred to and subject to the provisions of paragraph 3 of Schedule 2 made
at least five working days prior to the Certificate Date; and

 

(d)    the date the Landlord’s Representative and the Tenant’s Representative
agree the gross external area of the building part of the Premises under clause
12 or the date of the Experts determination of any dispute over such area if
appropriate;

“Condition”   means the delivery to the Tenant of an offer from a Power Company
to enter into a Power Supply Agreement; “Construction Documents”   means
collectively the Appointments, the Building Contract, the Environmental Deed of
Warranty and the Sub-Contractor Warranty; “Contractor”   means Moss Construction
a division of Kier Regional Limited or such other party appointed by the
Landlord from time to time to be the contractor pursuant to the Building
Contract; “Cut-off Date”   means the date six (6) weeks from and including the
date of this Agreement;



--------------------------------------------------------------------------------

“Deposit Deed”   means the deed pursuant to which the Tenant shall deposit with
the Landlord a sum equivalent to six months of the Rent together with a sum
equivalent to Value Added Tax thereon such deed to be in the form of Annexure 5;
“Environmental Consultant”   means WSP Environmental Limited of Buchanan House,
24–30 Holborn, London EC1N 2HS; “Environmental Deed of Warranty”   means a
warranty substantially in the form of Annexure 6 to be granted to the Tenant by
the Environmental Consultant; “Group Company”   means a company within the same
group as the Tenant (or the Surety, as the context requires) as defined in
clause 4.21.11 of the Lease; “Landlord’s Representative”   means Carless & Adams
Partnership or such other party appointed by the Landlord from time to time to
be the landlord’s representative; “Landlord’s Solicitors”   means Nabarro LLP of
Lacon House, 84 Theobald’s Road, London WC1X 8RW (Ref: PC/JUS/S2884/01100);
“Lease”   means the lease of the Premises for a term (the “Term”) of 20 years
commencing on the Certificate Date at the Rent payable from the Rent
Commencement Date with five yearly rent reviews at the expiration of every
consecutive fifth year of the said term such lease to be in the form of Annexure
7; “Licence to Alter”   means the licence authorising the Tenant’s Works such
licence to be in the form of Annexure 8; “Long Stop Date”   means the date which
is four months from and including the Target Completion Date; “Opinion Letter”  
means an opinion letter in relation to the Deposit Deed, the Lease and the
Licence to Alter, dated with the date of actual completion, from counsel
qualified to practice in the jurisdiction in which the Surety is incorporated
and being in the form (or substantially the form) of the opinion letter given on
the date of this Agreement;



--------------------------------------------------------------------------------

“Other Rent”   means all sums payable as rent pursuant to the Lease other than
the Rent; “Mechanical and Electrical Engineer”   means Kier Building Services
Engineers or the person appointed by the Landlord or the Contractor to act in
the capacity of Mechanical and Electrical Engineer and approved by the Tenant
such approval not to be unreasonably withheld or delayed; “Power Company”  
means Scottish & Southern Electricity plc or a subsidiary or group company of
that company, or such other electricity company as is of sufficient financial
standing and has sufficient technical resources to enter into a Power Supply
Agreement; “Power Supply Agreement”   means an agreement for the supply of not
less than 40MVA electrical power to the Premises to be entered into between
(1) the Tenant and (2) a Power Company at an initial cost of not more than
fourteen million three hundred thousand pounds (£14,300,000) plus value added
tax and for a period of not less than the Term; “Premises”   means the land
comprising approximately 5.77 acres and the building to be known as Building 8
Buckingham Avenue Trading Estate, Slough, Berkshire as the same are more
particularly described in the Lease; “Prescribed Rate”   means three per centum
above the base rate of National Westminster Bank Plc from time to time (or such
other clearing bank as the Landlord shall nominate) or (if such rate shall cease
to be published) such other reasonable or comparable rate as the Landlord shall
from time to time designate; “Professional Team”   means the Architect, the
Structural Engineer and the Mechanical and Electrical Engineer; “Project
Manager”   means an employee appointed by the Landlord to act in the capacity of
a project manager; “Rent”   means the yearly rent determined pursuant to clause
12 of this Agreement and payable under the Lease; “Rent Commencement Date”  
means the date being 12 months from and including the Certificate Date in
respect of the Rent and the Certificate Date in respect of the Other Rent (or,
in either case, from such later date as may be agreed pursuant to paragraph 3.8
or 4.4 of Schedule 1);



--------------------------------------------------------------------------------

“Report”   means the environmental report Ref: 12041360/001 dated April 2008
undertaken by the Environmental Consultant; “Restrictions”   means all matters
affecting the Premises or its use registered or capable of registration as local
land charges and all notices, charges, orders, resolutions, demands, proposals,
requirements, regulations, restrictions, agreements, directions or other matters
affecting the Premises or its use or affecting the Works served or made by any
local or other competent authority or otherwise arising under any statute or any
regulation or order made under any statute; “Structural Engineer”   means John
Tooke & Partners Limited or the person appointed from time to time by the
Landlord or the Contractor to act in the capacity of the Structural Engineer and
approved by the Tenant such approval not to be unreasonably withheld or delayed;
“Sub-Contractor Warranty”   means a warranty substantially in the form of
Annexure 9 to be granted to the Tenant by a sub-contractor undertaking a design
obligation pursuant to clause 3.1.3; “Target Access Date (First)”   means the
date fifty (50) weeks from and including the Unconditional Date for the area
coloured blue on the early access site plan attached as Annexure 1 (but the
Landlord agrees to ensure that the equivalent period in the Building Contract is
forty-seven (47) weeks); “Target Access Date (Ground)”   means the date
fifty-six (56) weeks from and including the Unconditional Date for the area
coloured purple on the early access site plan attached as Annexure 1; “Target
Access Date (Second)”   means the date fifty-two (52) weeks from and including
the Unconditional Date for the area coloured green on the early access site plan
attached as Annexure 1; “Target Access Dates”   means the Target Access Date
(First) the Target Access Date (Ground) and the Target Access Date (Second);
“Target Area”   means 116,000 square feet (10,776.66 square metres) gross
external area;



--------------------------------------------------------------------------------

“Target Completion Date”   means the date sixty-nine (69) weeks from and
including the Unconditional Date; “Tenant’s Fit Out Works”   means the works to
be carried out by the Tenant at its own expense in accordance with the
provisions of the Licence to Alter; “Tenant’s Mezzanine Works”   means the works
to be carried out by the Landlord on behalf of the Tenant and at the cost of the
Tenant to construct a mezzanine floor which are more particularly described in
the Building Documents; “Tenant’s Representative”   means Frank Hassett of
Equinix Group Limited or such other person or persons appointed from time to
time by the Tenant to be its project manager for the purposes of this Agreement
and whose identity shall have been notified in writing to the Landlord;
“Tenant’s Solicitors”   means Druces LLP of Salisbury House, London Wall, London
EC2M 5PS (Reference: Suzanne Middleton-Lindsley); “Tenant’s Variation Form”  
means the form recording a Variation (as defined in paragraph 3 to Schedule 1)
to the Works in the form of Annexure 9; “Tenant’s Warehouse Works”   means the
works to be carried out to the warehouse part of the Premises by the Tenant at
its own expense in accordance with the provisions of Schedule 2; “Tenant’s
Works”   means:  

(a)    the Tenant’s Fit Out Works;

 

(b)    the Tenant’s Mezzanine Works; and

 

(c)    the Tenant’s Warehouse Works;

“Unconditional Date”   means the date the Landlord receives notice from the
Tenant that the Condition is satisfied or that the Tenant has waived the
Condition; “Value Added Tax”   means value added tax as referred to in the Value
Added Tax Act 1994 (or any tax of a similar nature which may be substituted for
or levied in addition to it;



--------------------------------------------------------------------------------

“Works”   means the works which are to be carried out at the Premises by the
Contractor and which are briefly described in the Building Documents and which
are to be carried out pursuant to and with regard to the provisions of Schedule
1 to provide a warehouse with ancillary offices of approximately 116,000 square
feet gross external area (excluding the gross external area of the second floor
plant room and the gross external area of the staircase from the first floor to
the said plant room).

 

1.2 The clause headings in this Agreement (except for the definitions) are for
ease of reference and are not to be used for the purposes of construing this
Agreement.

 

1.3 References in this Agreement to clause numbers or schedules or paragraphs in
schedules mean the clauses of or schedules to or paragraphs in schedules to this
Agreement.

 

1.4 Obligations undertaken by more than one person are joint and several
obligations.

 

1.5 Words importing persons include firms, companies and corporations and vice
versa.

 

1.6 Words importing one gender will be construed as importing any other gender.

 

1.7 Words importing the singular will be construed as importing the plural and
vice versa.

 

1.8 Unless otherwise specified, a reference to legislation is to that
legislation as consolidated, amended or re-enacted from time to time and
includes all orders, regulations, consents, licences and bye-laws made or
granted under such legislation and references to legislation generally are to
all legislation (local, national and supra-national) having effect in relation
to the Premises.

 

1.9 Where any act is prohibited no party will permit or omit to do anything
which will allow that act to be done.

 

1.10 Where any party agrees to do something it will be deemed to fulfil that
obligation if it procures that it is done.

 

1.11 Where any notice, consent, approval, permission or certificate is required
to be given by any party to this Agreement such notice, consent, approval,
permission or certificate must be in writing and will not constitute a valid
notice, consent, approval, permission or certificate for the purpose of this
Agreement unless it is in writing.

 

1.12 References in this Agreement to the “Standard Conditions” are to the
Standard Commercial Property Conditions (First Edition).

 

2. CONDITIONALITY AND DEPOSIT

 

2.1 This Agreement is conditional on the Unconditional Date occurring on or
before the Cut-off Date.

 

2.1.1 The Tenant shall use best endeavours to satisfy the Condition as soon as
possible after the date of this Agreement and in any event before the Cut-off
Date.

 

2.1.2 The Tenant may elect to waive the Condition by serving notice in writing
on the Landlord to that effect on or before the Cut-off Date, in which case the
date of receipt of such notice shall be the Unconditional Date.



--------------------------------------------------------------------------------

2.1.3 The Tenant shall notify the Landlord in writing within 5 working days of
the Condition being satisfied or waived.

 

2.2 If the Unconditional Date has not occurred by the Cut-off Date then the
Landlord shall be entitled to determine this Agreement by serving written notice
to that effect on the Tenant whereupon this Agreement shall absolutely determine
but without prejudice to any rights that either party may have against the other
for any antecedent breach of the terms and conditions of this Agreement.

 

2.3 The Tenant shall pay to the Landlord on the date hereof the sum of three
hundred and seventy-seven thousand pounds (£377,000) which the Landlord shall
hold in accordance with and subject to the terms and conditions of the Deposit
Deed notwithstanding the Deposit Deed will not be completed until the Completion
Date but provided that the said sum shall be returned to the Tenant with
interest if this Agreement is terminated under clause 12.4 or clause 16.

 

2.4 If this Agreement is terminated pursuant to clause 2.2 the Tenant shall pay
for and indemnify the Landlord in respect of all costs fees and expenses:

 

2.4.1 incurred by the Landlord in relation to the Works between the date of this
Agreement and the date of termination; and

 

2.4.2 consequential upon the Works no longer proceeding, including but not
limited to any costs and penalties for breaking contracts and/or orders for
materials.

 

3. WORKS, ACCESS AND TENANT’S MEZZANINE WORKS

 

3.1 Works

 

3.1.1 Subject to obtaining all Approvals the Landlord shall procure the
execution of the Construction Documents in substantially the forms annexed
hereto and to procure the carrying out of the Works in accordance with the
provisions relating thereto as specified in Schedule 1. In the event of any
material alteration to the Construction Documents being requested, the Landlord
shall submit written particulars thereof to the Tenant for its approval, such
approval not to be unreasonably withheld. Such approval or notice that approval
is withheld shall be given to the Landlord within 10 working days after written
particulars are submitted. Any dispute as to whether or not such approval is
unreasonably withheld shall be referred for determination in accordance with
clause 15.

 

3.1.2 The Landlord will procure that the Works until the Certificate Date are
insured against the Insured Risks (as defined in the Lease) and in such manner
as provided for in the Lease and in the event that the Works or any part or
parts thereof are destroyed or damaged the Landlord shall comply with its
obligations under the Lease as if the Lease had been granted.

 

3.1.3 The Tenant shall have the right to make representations in respect of the
appointment of any sub-contractors appointed by the Contractor. No
sub-contractor undertaking a design obligation relating to floor slab, frame,
mechanical and electrical engineering services shall be appointed except on
terms that the sub-contractor shall enter into a deed of warranty in respect of
such design in substantially the terms of the Sub-Contractor Warranty. The
Sub-Contractor Warranty shall provide for appropriate professional indemnity
insurance cover in the case of the floor slab and frame elements and appropriate
product liability insurance cover in respect of the other design elements. The
Landlord will use all reasonable endeavours to obtain product guarantees for
cladding/roofs and lifts.



--------------------------------------------------------------------------------

3.1.4 The Landlord shall prior to the Certificate Date provide to the Tenant for
approval full details of the professional indemnity cover in respect of the
Contractor, Professional Team and Environmental Consultant.

 

3.1.5 The Building Contract shall not be subject to assignment by the Landlord
save in the event of any insolvency of the Landlord.

 

3.1.6 If during the carrying out of the Works any pollution or contamination of
the Premises is found which is additional to that referred to in the Report the
Landlord at its own expense shall procure the removal/neutralisation of the same
in accordance with Environmental Agency Recommendations and as approved by the
Tenant’s Representative such approval not to be unreasonably withheld or delayed
and to the reasonable satisfaction of the Environmental Consultant and the
Environmental Deed of Warranty shall be varied to cover the further
pollution/contamination.

 

3.1.7 Within the period of 30 days after the Certificate Date the Landlord shall
provide the Tenant with a complete and detailed “as built” specification and
related drawings in respect of the Works on computer disc and all instruction
and operation manuals for all plant and machinery in the Premises.

 

3.2 Access

 

3.2.1 The Landlord shall procure the issue by the Project Manager of the Access
Certificates as soon as reasonably possible but no later than the relevant
Target Access Dates and shall permit early access to the Premises in accordance
with and where the provisions of Schedule 2 shall apply.

 

3.2.2 The Landlord will provide a copy of the Access Certificate to the Tenant
on the day it is issued in email format the Tenant having supplied to the
Landlord the relevant email address with a hard copy thereof to be forwarded by
first class post within 48 hours of issue of the Access Certificate.

 

3.3 Payment for Tenant’s Mezzanine Works

 

3.3.1 In consideration of the Landlord carrying out the Tenant’s Mezzanine Works
on behalf of the Tenant the Tenant shall pay the Landlord the total construction
costs of the Tenant’s Mezzanine Works together with all design, professional and
ancillary costs arising directly or indirectly out of the implementation of the
Tenant’s Mezzanine Works calculated in accordance with this clause as certified
by the Project Manager as being reasonably and properly incurred, the Project
Manager acting independently and in a professional capacity.

 

3.3.2 Each Project Manager’s interim certificate (the “Interim Certificate”)
will be supported by a breakdown of costs.

 

3.3.3 The Tenant shall pay sums due pursuant to this clause 3.3 by stages within
ten (10) working days of the Landlord presenting the Tenant with a copy of the
Interim Certificate.

 

3.3.4 If payment of a sum pursuant to clause 3.10 is not made within 10 working
days of the Landlord presenting the Tenant with a copy of the Interim
Certificate then the Landlord may (without prejudice to the Landlord’s other
remedies) elect by notice in writing to the Tenant to suspend work under the
terms of this Agreement until such payment is made (and the period for
performing the Landlord’s obligations under this Agreement shall be extended by
the period of the suspension).



--------------------------------------------------------------------------------

3.3.5 Payments shall be made by the Tenant by means of a telegraphic transfer
through the CHAPS system to the bank account specified by the Landlord.

 

3.3.6 If any sum due under this clause 3.3 is not paid within 10 working days of
the Landlord presenting the Tenant with a copy of the Interim Certificate, the
Tenant shall pay interest to the Landlord at the Prescribed Rate for the period
from and including the Landlord presenting the Tenant with a copy of the Interim
Certificate until payment (both before and after any judgment) or until payment
is accepted by the Landlord (as the case may be).

 

3.4 Lease Plan

 

3.4.1 Not less than two months before the anticipated Certificate Date the
Landlord shall prepare a draft Land Registry-compliant version of the “Lease
Plan”, the current version of which is annexed to the draft Lease annexed to
this Agreement at Annexure 7.

 

3.4.2 Once any revisions to the Lease Plan have been agreed or determined they
shall be annexed to the Lease as the “Lease Plan” in substitution of the
existing Lease Plan.

 

3.4.3 To the extent that the Land Registry raises any requisitions as the extent
that the Lease Plan accord with the Land Registration Rules 2003, the Landlord
shall use all reasonable endeavours to assist the Tenant in dealing with such
requisitions (each party bearing its own costs).

 

4. GRANT OF THE LEASE AND DELIVERY OF THE OPINION LETTER

 

4.1 Upon the Completion Date the Landlord shall:

 

4.1.1 grant the Lease and the Licence to Alter and the Tenant and the Surety
shall accept the said Lease and the Licence to Alter;

 

4.1.2 the parties shall enter into the Deposit Deed; and

 

4.1.3 on completion the definition in the Lease of “Term”, “Commencement Date”,
“Rent”, “Rent Commencement Date” and “Review Dates” shall be completed so as to
correspond to the provisions contained in clause 1.

 

4.2 The Lease the Deposit Deed and the Licence to Alter and counterparts thereof
shall be prepared by the Landlord’s Solicitors and shall be executed
respectively by the Landlord and by the Tenant and the Surety.

 

4.3 Completion shall take place at the offices of the Landlord’s Solicitors or
at such other place in London or Slough as they shall reasonably require.

 

4.4 If the Tenant has not provided full details of its works for the purpose of
the Licence to Alter 14 days prior to the Completion Date completion of such
licence shall take place within 14 days of the Landlord’s Solicitors submitting
the engrossment of a counterpart Licence to Alter.



--------------------------------------------------------------------------------

4.5 On the Completion Date the Tenant shall pay to the Landlord such sum which
when added together with the sum paid pursuant to clause 2 represents the
“Deposit” (as defined in the Deposit Deed).

 

4.6 On the Completion Date the Tenant shall procure delivery of the Opinion
Letter to the Landlord.

 

5. RESTRICTIONS

 

5.1 The Premises shall be demised subject to all (if any) Restrictions affecting
the Premises (whether in existence at the date of this Agreement or arising at
any later date).

 

5.2 No representation is made or warranty given by the Landlord as to whether
any restrictions exist or as to the permitted use of the Premises for planning
purposes.

 

6. REPRESENTATIONS

 

6.1 Save as provided in paragraph 6.2 no agent adviser or other person acting
for the Landlord has at any time prior to the making of this Agreement been
authorised by the Landlord to make to the Tenant or to any agent adviser or
other person acting for the Tenant any representation whatever (whether written
oral or implied) in relation to the Premises or to any matter contained or
referred to in this Agreement.

 

6.2 Any statement made in writing by the Landlord’s Solicitors to the Tenant’s
Solicitors prior to the making of this Agreement in reply to an inquiry made in
writing by the Tenant’s Solicitors was made with the authority of the Landlord.

 

7. NON-ASSIGNMENT

The Tenant may not assign, charge or otherwise deal in any way with the benefit
of this Agreement in whole or in part prior to the grant of the Lease except to
a Group Company and the Landlord shall not be obliged to grant the Lease to any
person other than the Tenant or a Group Company (with the Tenant acting as a
guarantor to the assignee in the same manner as provided for in the Third
Schedule to the Lease) which in either case in the reasonable opinion of the
Landlord is able to comply with covenants of the Tenant in this Agreement and
the Lease subject to obtaining the prior written approval of the Landlord such
approval not to be unreasonably withheld or delayed.

provided always that:

 

7.1 if the Lease shall not have been granted by reason of any act neglect or
default of the Landlord within three months after the Certificate Date then the
Tenant shall be entitled subject to obtaining the prior approval of the Landlord
(such approval not to be unreasonably withheld or delayed) to assign its
interest under this Agreement and its right to the grant of the Lease to an
assignee which if the Lease had been granted would have qualified to be an
assignee of the Lease; and



--------------------------------------------------------------------------------

7.2 the Tenant shall be entitled to charge its interest under this Agreement and
its right to the grant of the Lease by way of a charge for the purposes of
raising finance to enable the Tenant to meet its obligations under this
Agreement.

 

8. NOTICES

 

8.1 In this clause 8:

 

“Landlord’s Address”   means the address of the Landlord shown on the first page
of this Agreement or such other address as the Landlord may from time to time
notify to the Tenant as being its address for service for the purposes of this
Agreement; “Surety’s Address”   means the address of the Surety shown on the
first page of this Agreement or such other address as the Surety may from time
to time notify to the Landlord as being its address for service for the purpose
of this Agreement; “Tenant’s Address”   means the address of the Tenant shown on
the first page of this Agreement or such other address as the Tenant may from
time to time notify to the Landlord as being its address for service for the
purpose of this Agreement.

 

8.2 Any notice or other communication given or made in accordance with this
Agreement shall be in writing and given in accordance with section 196 of the
Law of Property Act 1925 (as amended) or by first class post (in respect of
which receipt will be deemed to be the day following the posting of the same)
and shall be forwarded as applicable to the Landlord’s Address or the Tenant’s
Address or the Surety’s Address.

 

9. EXECUTORY AGREEMENT

 

9.1 This Agreement is an executory agreement only and shall not operate or be
deemed to operate as a demise of the Premises.

 

9.2 Save as provided for in Schedule 2 the Tenant shall not be entitled to
occupation or possession of the Premises prior to the Certificate Date but shall
have possession of the Premises from the Certificate Date and from such date
shall observe and perform all the covenants and conditions contained in the
Lease as if the same had already been granted.

 

9.3 Upon the earlier of the possession by the Tenant of the Premises or the
Certificate Date in the event of the Lease not having been completed the Tenant
will pay to the Landlord on demand a licence fee equal to the rents and other
payments which would have been payable by the Landlord to the Tenant had the
Lease been granted (subject always to the Rent Commencement Date) provided that
for the purposes of this clause 9.3 access to the warehouse part of the Premises
shall not constitute possession of the Premises.



--------------------------------------------------------------------------------

9.4 The Landlord shall be entitled to all remedies by distress action or
otherwise for recovering any moneys due or for breach of obligation by the
Tenant as if the Lease had been completed.

 

10. NON-MERGER ETC.

All the provisions of this Agreement shall (to the extent that they remain to be
observed and performed) continue in full force and effect notwithstanding
completion of the Lease.

 

11. DEFECTS, ENVIRONMENTAL AND THIRD PARTY RIGHTS

 

11.1 Defects

 

11.1.1 The Landlord agrees with the Tenant to procure the making good of at its
own expense any defects, shrinkages or other faults that arise in the Premises
within 12 months of the Certificate Date (and are notified in writing by the
Tenant to the Landlord during such period) which are due to faulty design,
supervision of the Works, materials or workmanship not in accordance with the
Building Contract or this Agreement or to frost occurring before the first
anniversary of the Certificate Date or other failure of the Building Contractor
to comply with its obligations under the Building Contract. Any such works shall
be undertaken at the expiry of the said 12 month period, unless the defect is
such that it impacts upon the use of the Premises by the Tenant whereupon the
Landlord will procure that any such works are carried out as soon as reasonably
possible. The Landlord shall make good or procure the remedying by the Building
Contractor of all defects and/or incomplete items referred to in any
supplementary or snagging list referred to in the Certificate and/or required to
be carried out by the Landlord whether as part of its certification arrangements
in relation to the Premises or otherwise.

 

11.1.2 If the Landlord shall fail to comply with its obligations under this
clause 11 then the Tenant may remedy the breach and all proper costs and
expenses in connection therewith shall be paid by the Landlord to the Tenant
within 10 days of demand.

 

11.1.3 The provisions of this clause 11 shall be without prejudice to any other
provisions of this Agreement and to any other claims, rights of action or
remedies which the Tenant might have at common law or otherwise.

 

11.2 Environmental

 

11.2.1 The Landlord shall provide to the Tenant the Environmental Deed of
Warranty as soon as possible following the carrying out by the Environmental
Consultant of its post construction audit report.

 

11.2.2 The Environmental Consultant shall prior to the Certificate Date provide
a warranty or letter upon which the Tenant is entitled to rely confirming all
pollution and contamination identified by the Report has been dealt with in
accordance with Environment Agency recommendations.

 

11.3 Sub-Contractor Warranties

The Landlord shall provide to the Tenant prior to the Completion Date any
Sub-Contractor Warranties Provided Always that if the Tenant elects to complete
without such warranties being available the Landlord shall procure completion of
those

outstanding as soon as possible.



--------------------------------------------------------------------------------

11.4 Third party rights

The Landlord shall procure the grant to the Tenant of the benefit of the rights
set out in the Third Party Rights Memorandum attached to the Building Contract
and in the Third Party Rights Memoranda attached to the Appointments and shall
within 14 days of the Completion Date serve notices upon the Contractor and upon
the Professional Team notifying them of the Tenant’s interest in the Premises
and shall provide the Tenant with a copy of such notices.

 

12. AREA AND RENT

 

12.1 Not less than 10 days prior to the Certificate Date (as estimated at the
relevant time by the Project Manager) the building part of the Premises shall be
measured on site by the Landlord’s Representative and the Tenant’s
Representative in accordance with the Code of Measuring Practice.

 

12.2 The Landlord’s Representative and the Tenant’s Representative shall measure
the gross external area of the building part of the Premises by way of square
feet and square metres and shall agree the resultant figures which:

 

12.2.1 shall be inserted in the relevant part of the First Schedule to the
Lease;

 

12.2.2 in the case of the square foot measurement (which shall have deducted
therefrom the gross external area of the second floor plant room and the gross
external area of the staircase from the first floor to the said plant room)
multiplied by the sum of thirteen pounds (£13.00) shall represent the initial
yearly rent (until varied) but where such sum shall not exceed one million five
hundred and eight thousand pounds (£1,508,000).

 

12.3 If the gross external area of the building part of the Premises exceeds the
Target Area the Lease shall be amended to provide at rent review that the
revised rent is to be assessed on the gross external area of the building part
of the Premises being the Target Area.

 

12.4 If the gross external area (excluding the gross external area of the second
floor plant room and the gross external area of the staircase from the first
floor to the said plant room) is less than 96 per cent of the Target Area or
more than 105 per cent of the Target Area then within 10 working days of the
date of agreement or determination of the gross external area the Tenant shall
be entitled but not obliged to determine this Agreement by serving notice on the
Landlord and on actual receipt of such notice this Agreement shall determine but
without prejudice to any pre-existing breach of the terms of this Agreement.

 

12.5 The Landlord’s Representative and the Tenant’s Representative at the time
of measuring the building part of the Premises pursuant to clause 12.2 shall
agree the final form of the First Schedule to the Lease.

 

13. ENTIRE UNDERSTANDING

 

13.1 This Agreement embodies the entire understanding of the parties and there
are no other arrangements between the parties relating to the subject matter of
this Agreement



--------------------------------------------------------------------------------

13.2 No amendment or modification shall be valid or binding on any party unless:

 

13.2.1 it is made in writing;

 

13.2.2 it refers expressly to this Agreement;

 

13.2.3 it is signed by the party concerned or its duly authorised
representative.

 

14. STANDARD CONDITIONS

The Standard Conditions shall apply hereto insofar as the same are not
inconsistent with the provisions hereof and are applicable to the grant of a
lease save that Standard Conditions 3.4, 4.1.2, 4.2, , 4.5.3 and 5.1 do not
apply.

 

15. EXPERT DETERMINATION

 

15.1 Save as otherwise provided for in this Agreement, and save for any dispute
which is referred to adjudication under the Construction Act 1998, any dispute
or difference which shall arise between the parties as to the construction of
this Agreement or as to the respective rights, duties and obligations of the
parties under or as to any other matter arising out of or connected with the
subject matter of this Agreement shall if either the Landlord or the Tenant so
requires at any time by notice served on the other (the “Notice”) be referred to
the decision of an expert (the “Expert”).

 

15.2 The Expert shall be appointed by agreement between the Landlord and the
Tenant or if within five working days after service of the Notice the Landlord
and the Tenant have been unable to agree then on the application of either the
Landlord or the Tenant by such one of the following as the Landlord and the
Tenant shall agree to be appropriate having regard to the nature of the dispute
or difference in question:

 

15.2.1 the President for the time being of the Law Society;

 

15.2.2 the President for the time being of the Royal Institute of British
Architects;

 

15.2.3 the President for the time being of the Royal Institution of Chartered
Surveyors or (in each such case) the duly appointed deputy of such President or
any other person authorised by him to make appointments on this behalf.

 

15.3 If within 10 working days after service of the Notice the Landlord and the
Tenant have been unable to agree which of the persons referred to in paragraph
13.2 is appropriate to appoint the Expert then the Expert shall be appointed on
the application of either the Landlord or the Tenant by the President for the
time being of the Law Society or his duly appointed deputy or any other person
authorised by him to make appointments on his behalf.

 

15.4 The costs of the Expert shall be determined by the Expert but in the event
of any failure to determine the same the costs shall be borne in equal shares by
the parties.

 

15.5 One party may pay the costs required to be borne by another party if they
remain unpaid for 21 days after they become due and then recover these and any
incidental expenses incurred from the other party on demand.



--------------------------------------------------------------------------------

16. CRITICAL DATE AND LONG STOP DATE

If the Works have not commenced on site by the Critical Date or if the
Certificate Date has not been achieved by the Long Stop Date then provided that
the Tenant has not entered the Premises and taken occupation or possession of
them the Tenant shall be entitled to determine this Agreement by serving written
notice to that effect on the Landlord whereupon this Agreement shall absolutely
determine but without prejudice to any rights that either party may have against
the other for any antecedent breach of the terms and conditions of this
Agreement.

 

17. EXCLUSION OF THIRD PARTY RIGHTS

Each party confirms that no term of this Agreement is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by a person who is not a party to
this Agreement.

 

18. CONSTRUCTION DOCUMENTS

Save where the same are part of the health and safety file (which is to be
provided to the Tenant pursuant to paragraph 6 of Schedule 1) the Landlord shall
on the Completion Date or before where practicable supply certified copies to
the Tenant of the Construction Documents and all other relevant documentation
relating to the Works.

 

19. THE REPRESENTATIVE

 

19.1 The Landlord shall make available a portakabin or similar accommodation
(the “Portakabin”) on the site of the development for use by the Tenant’s
Representative and the reasonable cost of which shall be borne by the Tenant and
any invoice in this respect shall be paid within 14 days of written demand.

 

19.2 The Tenant shall procure that all damage caused to the Portakabin by the
Tenant’s Representative is made good at its own expense.

 

19.3 The Tenant’s Representative shall only use the Portakabin in relation to
the Works and the Tenant’s Fit Out Works and for no other purpose.

 

19.4 The Landlord shall not be obliged to provide any facilities of whatsoever
nature in respect of the Portakabin except a power supply and make available on
the site of the development the use of a portaloo.

 

19.5 The use of the Portakabin shall be subject to such reasonable regulations
as the Contractor may reasonably require.

 

20. TERMINATION

 

20.1 If any of the following events occurs then the Landlord may forthwith by
notice in writing to the Tenant at any time terminate this Agreement without
prejudice to any right or remedy of any party to this Agreement against any
other party in respect of any prior breach of this Agreement:

 

20.1.1 there is any breach of the warranties, covenants and other obligations of
the Tenant or the Surety under this Agreement which (if capable of remedy) is
not remedied by the Tenant or the Surety within such reasonable period as the
Landlord stipulates;



--------------------------------------------------------------------------------

20.1.2 the Tenant or the Surety (being a company):

  (a) is unable to pay, or has no reasonable prospect of being able to pay, its
debts within the meaning of section 123 or sections 222 to 224(1) of the
Insolvency Act 1986 (but disregarding references in those sections to proving it
to the court’s satisfaction);

 

  (b) resolves or its directors resolve to enter into, or it enters into, or it
or its directors commence negotiations or make any application to court in
respect of, or call or convene any meeting for the approval of any composition,
compromise, moratorium (including a moratorium statutorily obtained, whether as
a precursor to a voluntary arrangement under the Insolvency Act 1986 or
otherwise, or a moratorium informally obtained), scheme or other similar
arrangement with its creditors or any of them, whether under the Insolvency Act
1986, the Companies Act 1985 or otherwise;

 

  (c) resolves, or its directors resolve, to appoint an administrator of it, or
to petition or apply to court for an administration order in respect of it, or a
petition or an application for an administration order is made in respect of it,
or an administration order is made in respect of it, or any step under the
Insolvency Act 1986 is taken to appoint an administrator of it out of court, or
it enters administration;

 

  (d) requests or suffers the appointment of a Law of Property Act 1925, court
appointed or other receiver or receiver and manager, or similar officer over or
in relation to the whole or any part of its undertaking, property, revenue or
assets, or any person holding security over all or any part of its undertaking,
property, revenue or assets takes possession of all or any part of them or
requests that such a person does so;

 

  (e) resolves or its directors resolve to wind it up, whether as a voluntary
liquidation or a compulsory liquidation, or its directors take any step under
the Insolvency Act 1986 to wind it up voluntarily or to petition the court for a
winding-up order, or a winding-up petition is presented against it, or a
provisional liquidator is appointed to it, or it goes into liquidation within
the meaning of section 247 of the Insolvency Act 1986;

 

  (f) is dissolved, or is removed from the Register of Companies, or ceases to
exist (whether or not being capable of reinstatement or reconstitution) or
threatens to cease to exist, or its directors apply for it to be struck-off the
Register of Companies;

 

  (g) has any distress, execution, sequestration or other process levied or
forced upon or against its undertaking, chattels, property or any of its assets;
or

 

  (h) is, or becomes, subject to, or takes or has taken against it or in
relation to it or the whole or any part of its undertaking, property, revenue or
assets, any finding, step, process or proceeding in any jurisdiction other than
England and Wales which is equivalent, analogous, corresponding or similar to
any of the findings, steps, processes or proceedings mentioned in clauses
20.1.3(a)-36.1.3(g) above, and whether or not any such finding, step, process or
proceeding has been taken in England and Wales;



--------------------------------------------------------------------------------

20.1.3 the Tenant or the Surety ceases or threatens to cease to carry on any
business, or makes or permits or threatens to make or permit any material change
in the nature of its business, or suspends or threatens to suspend payment of
its debts.

 

20.2 In this clause 20 “company” includes:

 

20.2.1 a company as defined in section 735 of the Companies Act 1985;

 

20.2.2 a body corporate or corporation within the meaning of section 740 of the
Companies Act 1985;

 

20.2.3 an unregistered company or association;

 

20.2.4 any “company or legal person” in relation to which insolvency proceedings
may be opened pursuant to Article 3 of the EC Regulation on Insolvency
Proceedings 2000 (No 1346/2000);

 

20.2.5 a partnership within the meaning of the Partnership Act 1890;

 

20.2.6 a limited partnership registered under the Limited Partnerships Act 1907;
and

 

20.2.7 a limited liability partnership incorporated under the Limited Liability
Partnerships Act 2000,

and the “Registrar of Companies” includes the keeper of any register of any of
the legal persons mentioned above. The relevant provisions of clause 20 shall,
except where the context otherwise requires, apply mutatis mutandis to a
partnership within the meaning of the Partnership Act 1890 or a limited
partnership registered under the Limited Partnerships Act 1907 incorporating,
where relevant, the modifications mentioned in the Insolvent Partnerships Order
1994 and the Insolvent Partnerships (Amendment) Order 2005, and to a limited
liability partnership incorporated under the Limited Liability Partnerships Act
2000 incorporating, where relevant, the modifications mentioned in the Limited
Liability Partnerships Regulations 2001.

 

20.3 Where the Tenant or the Surety is more than one individual or company then
the Landlord’s right under clause 20.1 will arise if any of the events contained
or referred to in clause 20.1 occurs in respect of any of those individuals or
companies.

 

20.4 On determination of this Agreement, the Tenant shall (so far as required by
the Landlord) at its own expense forthwith remove the Tenant’s Works and any
other works carried out by the Tenant at the Premises and reinstate the Premises
to the state and condition in which it was prior to the commencement of the
Tenant’s Works. Any default in carrying out such works of removal and
reinstatement shall entitle the Landlord to carry out such work at the expense
of the Tenant and all proper costs and expenses incurred shall be repaid by the
Tenant to the Landlord on demand and recoverable as a debt due from the Tenant.
This clause shall remain in full force and effect notwithstanding the
termination of this Agreement.

 

21. CONFIDENTIALITY

The Landlord shall not prior to 31 October 2008 and thereafter not without the
written consent of the Tenant before make, cause, allow or permit to be made
any:

 

21.1 press, public announcement or release; or



--------------------------------------------------------------------------------

21.2 any other disclosure by the Landlord or anyone else of any details
concerning this Agreement, its terms or effect to any third party other than:

 

  (a) to professional advisers on a “need to know” basis;

 

  (b) when required by law; or

 

  (c) when required by the Stock Exchange.

 

22. SURETY

 

22.1 The Surety agrees to be surety in accordance with the provisions on its
behalf contained in the Lease (and will execute a counterpart thereof when
called upon to do so) and if at any time during the currency of this Agreement
(including all matters that remain to be observed and performed notwithstanding
completion hereof) the Tenant shall fail to perform and/or comply with any of
the terms and conditions on its behalf contained the Surety shall perform
observe and comply with such terms and conditions.

 

22.2 The Surety guarantees to the Landlord that the Tenant will promptly comply
with the terms and conditions contained in this Agreement and the Lease.

 

22.3 The Surety will pay and make good to the Landlord all losses damages costs
and expenses arising as a result of any default by the Tenant in complying with
the terms and conditions contained in this Agreement.

 

22.4 The Surety agrees that no time or indulgence granted to the Tenant by the
Landlord nor any variation of the terms of this Agreement that is not
prejudicial to the Surety to a material degree nor any other thing by virtue of
which but for this provision the Surety would have been released will in any way
release the obligations of the Surety to the Landlord under this clause except
where the Surety would otherwise be released pursuant to the Landlord and Tenant
(Covenants) Act 1995.

 

22.5 The Surety agrees that if this Agreement is disclaimed by or on behalf of
the Tenant under any statutory or other power or if this Agreement is terminated
by the Landlord pursuant to clause 20, the Surety shall if so required by the
Landlord by written notice within one month after notice of a disclaimer has
been received by the Landlord or after such termination enter into a new
contract with the Landlord in the same form as this Agreement (except for this
clause) and the new contract shall take effect from the date of the disclaimer
and the Surety shall pay the Landlord’s reasonable and proper costs and
disbursements together with Value Added Tax incurred in the preparation and
completion of the new contract and execute and deliver it to the Landlord
PROVIDED ALWAYS THAT the Surety having received the above mentioned notice may
within fourteen days of receipt nominate a Group Company to be Tenant under the
new contract and PROVIDED FURTHER THAT it shall guarantee such Group Company in
the same terms as it is Surety under this Agreement and in such case it shall
procure that the Group Company shall enter into such contract accordingly and
executes the counterpart and where the Surety shall execute the counterpart as
Surety and the Surety shall procure payment or pay all costs and duties in
relation to it.



--------------------------------------------------------------------------------

23. REPLACEMENT SURETY

 

23.1 In clause 23.2 a “Surety Replacement Event” is the occurrence of any of the
events referred to in clause 20.1.2 in relation to the Surety, or where the
Surety comprises more than one person, the occurrence of any of those events in
relation to any one of them.

 

23.2 If at any time a Surety Replacement Event occurs, the Tenant shall give
immediate written notice of it to the Landlord. The Landlord may after a Surety
Replacement Event (and whether or not it has received notice of it from the
Tenant) give written notice to the Tenant requiring the Tenant to procure a
replacement or additional surety. Within one month of the Landlord giving such
notice to the Tenant, the Tenant shall procure that a surety of standing
acceptable to the Landlord acting reasonably enters into and executes and
delivers to the Landlord a replacement or additional guarantee in the same form
as that entered into by the Surety in respect of which the Surety Replacement
Event has occurred.

 

24. JURISDICTION

This Agreement shall be governed by and construed in accordance with the laws of
England and Wales and the parties to this Agreement submit to the jurisdiction
of the English courts.

In witness of which this Agreement has been executed as a deed the day and year
first before written.



--------------------------------------------------------------------------------

SCHEDULE 1

Provisions relating to the Works

 

1. CARRYING OUT OF WORKS

 

1.1 Subject to obtaining all necessary Approvals the Landlord will procure the
carrying out of the Works at its expense and procure that the same are carried
out in a good and workmanlike manner and with good quality materials of their
type and kind in accordance with the Approvals and the Building Documents.

 

1.2 The Landlord shall indemnify the Tenant against all fees, charges and other
payments whatever which may at any time be payable to any local or other
competent authority in respect of the carrying out of the Works.

 

1.3 The Landlord shall procure that the Tenant and the Tenant’s Representative
shall:

 

1.3.1 be kept fully informed of the progress of the Works;

 

1.3.2 be supplied with copies of all architect’s written instructions in respect
of any material variation or addition to or omission from the Works;

 

1.3.3 be given reasonable prior notice of all progress and fortnightly liaison
meetings;

 

1.3.4 have the right to attend such meeting;

 

1.3.5 be supplied with copies of site meeting minutes; and

 

1.3.6 be informed forthwith of any delay which is likely to delay the Access
Date or the Certificate Date.

 

1.4 The Landlord shall procure that any landscaping works required as part of
the Works shall be completed and carried out within one planting season
following the Certificate Date in the course of carrying out of the Works and
that any contract in relation to landscaping shall provide for a maintenance
period of 12 months from the date of completion.

 

1.5 The Landlord shall procure that:

 

1.5.1 the Building Contractor will maintain insurance of the Works up to the
Certificate Date in accordance with the provisions of the Building Contract;

 

1.5.2 that in the event the Works or any part of them at any time are destroyed
or damaged the Works and the Premises are rebuilt and reinstated and as soon as
practicable.

 

1.6 The Landlord warrants to and undertakes with the Tenant that:

 

1.6.1 reasonable skill and care will be and has been exercised in the design and
supervision of the selection of materials and goods for and the standards of
workmanship in connection with the Works; and

 

1.6.2 reasonable skill and care will be exercised so as to ensure that the
mechanical and electrical works forming part of the Works will perform so as to
meet their design criteria as described in the Building Documents.



--------------------------------------------------------------------------------

2. REVIEW OF WORKS

 

2.1 The Representative:

 

2.1.1 may at reasonable times on giving reasonable prior notice to the Project
Manager view the state and progress including the monitoring of the Works and
make representations to the Landlord in respect of the Works;

 

2.1.2 shall have the right to call for a site meeting once per calendar month to
discuss the progress of the Works and attend all other site meetings as an
observer and be entitled to make any representations in writing thereafter to
the Project Manager which he must take reasonable account of;

 

2.1.3 shall not in the exercise of his rights under this paragraph 2 interfere
with the carrying out of the Works nor shall the Tenant’s Representative be
entitled to view the Works unless accompanied by a representative of the
Landlord or the Project Manager or a representative of the Contractor;

 

2.1.4 may at any time (other than as provided for in paragraph 2.1.2) make
representations relating to the following:

 

  (a) the detailed critical bar chart programme showing the sequence of
operation in the design procurements and construction of the building part of
the Premises;

 

  (b) the procurement schedule showing the last day by which materials accord
with the main construction programme are to be ordered, reserved or notice given
to supplier or manufacturers;

 

  (c) Landlord’s instructions (in its capacity as employer), variations and
orders and with minutes of progress and team meetings;

 

  (d) copies of the Contractor’s insurance as required under the Building
Contract;

 

  (e) copies of soil and site investigations reports, including environmental
assessments;

 

  (f) copies of all construction drawings and drawings issued to accompany
variation orders to include architectural, engineering, mechanical and
electrical specialist sub-contract drawings and the like;

 

  (g) documentation (where available) relating to compliance with all statutory
matters relating to the Works,

and in any case the Project Manager shall have regard to and shall take account
of the same but in the event that no comment is received from the Tenant or the
Tenant’s Representative within five working days of receipt by the Tenant of any
of the above the Tenant shall be deemed to have accepted the position and
therefore approved the same.

 

3. VARIATIONS TO WORKS

 

3.1 In this paragraph 3:

 

“Variation”   means any amendment to or departure from the Building Documents
and the details of the Works contained therein whether it be by way of
alteration, addition or omission.  



--------------------------------------------------------------------------------

3.2 The Landlord shall be entitled at any time to make a Variation to the Works
where necessary to comply with any lawful requirement of any local or statutory
authority or comply with building regulations or the like and the Landlord shall
notify the Tenant of such Variation within 10 working days and such variation
shall be implemented only with the prior consent of the Tenant which shall not
be unreasonably withheld or delayed.

 

3.3 The Tenant may make a written request for variations to the Works at any
time subject to paragraph 3.5 below prior to the Certificate Date and subject to
paragraph 3.5.1 within 10 working days of receipt of such request from the
Tenant the Landlord shall advise the Tenant in writing as to whether or not the
Variation is agreed and if it is agreed shall at the same time supply details of
any costs to be incurred or saved including fees, profit and overheads (“Costed
Variation”) for the Variation together with details of any period by which the
Landlord considers that the issue of the Certificate will be delayed as a result
of the Variation.

 

3.4 If the Landlord considers that any Variation requested by the Tenant is of a
nature that it is unable to supply the Costed Variation within the 10 day period
referred to in paragraph 3.3 the Landlord shall supply within seven days of the
Tenant’s request for a Variation its estimate of the amount of time it will take
to provide the Tenant with the Costed Variation and shall use all reasonable
endeavours to provide the same to the Tenant within the said estimated period.

 

3.5 Within five working days of receipt of the Costed Variation the Tenant shall
advise the Landlord in writing as to whether or not the Costed Variation is
agreed and following confirmation of agreement between the parties that the
Costed Variation is agreed the Landlord shall implement the Variation at the
relevant time:

 

3.5.1 the Tenant shall pay to the Landlord the agreed sum if it is a cost to the
Landlord or the Landlord shall pay to the Tenant the agreed sum if it is a
saving to the Landlord in each case pursuant to the Costed Variation within 14
days of receipt of a written demand applicable thereto;

 

3.5.2 if the Costed Variation is not agreed the Landlord shall not carry out the
Variation.

 

3.6 Notwithstanding the provisions of this paragraph 3 the Tenant shall not be
entitled to request any Variation two months prior to the Target Completion Date
that would create in aggregate with any other Variation of the Tenant a delay in
the Certificate being issued by a period greater than 14 days from the date it
would have been achieved but for any Variations.

 

3.7 In respect of this paragraph 3 where the Landlord agrees to a Variation the
parties shall at all times comply with the provisions of the Tenant’s Variation
Form which shall be completed prior to the carrying out of any Variation save
and except in the event of paragraph 3.2 when the provisions of this paragraph
3.7 shall not apply.

 

3.8 If a Variation is requested by the Tenant and put into effect by the
Landlord and such Variation causes or is likely to cause a delay in completion
of the Works then prior to the issue of the completed and signed Tenant’s
Variation Form the parties shall agree upon the Certificate Date upon which
apart from the Variation the Works would otherwise have been completed and such
date shall be deemed to be the Certificate Date for the purposes of the
definition of Rent Commencement Date unless varied by any further Variation and
such date shall be inserted in the Tenant’s Variation Form and further the
parties shall agree and record a revised Target Completion Date to take account
of the delay caused by the Variation.



--------------------------------------------------------------------------------

4. TIME FOR COMPLETION OF WORKS

 

4.1 The Landlord shall use all reasonable endeavours to procure that:

 

4.1.1 completion of the Works occurs by the Target Completion Date;

 

4.1.2 the Access Dates occur within fifty-six (56) weeks of the Unconditional
Date.

 

4.2 If the Employer awards an extension of time to the Contractor pursuant to
the Building Contract then the Target Completion Date and the Target Access
Dates shall be extended by the same period as the extension of time awarded
under the Building Contract provided further that an extension of time shall be
granted where there has been a default on the part of the Tenant or the Tenant’s
Representative has delayed in responding within a reasonable time in dealing
with any matter where his approval is required pursuant to any provision
contained in this Agreement.

 

4.3 In respect of any delay arising at any time pursuant to this paragraph 4 or
otherwise the Landlord shall notify the Tenant of the same and if any dispute
arises in this respect the matter shall be referred to an Expert pursuant to
clause 15 of this Agreement.

 

4.4 If at the Target Completion Date the Certificate Date has not been achieved
(subject to any extension of the Target Completion Date having regard to the
provisions of paragraphs 3.7, 4.1 and 4.3 of this Schedule 1) the rent free
period to be granted to the Tenant in respect of the Rent shall be extended by
one month for each whole week of delay in the issue of the Certificate.

 

5. PRACTICAL COMPLETION

 

“Certificate”   means a certificate to be issued by the Architect certifying
that the Works have been Practically Completed in accordance with the provisions
of the Building Contract and the provisions of paragraph 5.3 shall apply;
“Certificate Date”   means the date on which the Certificate is issued in
respect of the Premises.

 

5.1 When the Works shall have been substantially and practically completed
(“completed” being construed without reference to any minor works of an
unfinished nature which would normally be the subject of a building contractor’s
snagging list (“Snagging Items”)) in accordance with this Agreement
(“Practically Completed”) the Landlord shall procure that the Architect shall
issue the Certificate and a copy together with a list of Snagging Items shall
immediately be sent to the Tenant.

 

5.2 The Landlord shall procure that at least 10 working days before the
Architect proposes to issue the Certificate he shall notify the Tenant’s
Representative of his proposal to issue the same and permit the Tenant’s
Representative to accompany the Architect on inspection of the Works and
together they shall prepare a snagging list and the Tenant’s Representative
shall be entitled to make representations and the Architect shall have regard to
such representations.



--------------------------------------------------------------------------------

5.3 The Landlord shall procure that the Architect provides to the Tenant a copy
of the Certificate as soon as it has been issued.

 

5.4 Any dispute relating to the issue or otherwise of the Certificate shall be
referred to an Expert pursuant to clause 15 of this Agreement.

 

6. CDM REGULATIONS

 

6.1 The Landlord has agreed with the Tenant that it will act as the client for
the purposes of the Construction (Design and Management) Regulations 2007 (the
“CDM Regulations”) in respect of the whole of the design and construction of the
Works and that the Landlord will accordingly issue a declaration to that effect
under Regulation 4 of the CDM Regulations as soon as reasonably practicable
after the date of commencement of the Works.

 

6.2 On or within 30 days of the Completion Date the Landlord will without charge
provide the Tenant with an electronic copy of the health and safety file in
respect of the Works which the Landlord shall procure has been prepared in
accordance with the requirements of the CDM Regulations.

 

6.3 Following the Certificate Date or if sooner the date the Tenant enters the
warehouse part of the Premises for the purposes of undertaking the Tenant’s
Warehouse Works the Tenant shall appoint its own contractor and planning
supervisor pursuant to the CDM Regulations in respect of the Tenant’s Works.

 

7. NON PAYMENT

 

7.1 If the Tenant fails to pay any demand for payment properly made under this
Agreement on its due date then the Landlord may give the Tenant five working
days’ notice in writing that it intends to suspend the Works and if payment has
still not been made at the expiry of such five working days’ notice then the
Landlord shall be entitled to suspend the Works immediately and any such
suspension shall last until payment is made in full (with interest if
applicable) (and the period for performing the Landlord’s obligations under this
Agreement shall be extended by the period of the suspension).

 

7.2 Any dispute relating to the payment shall be referred to an Expert pursuant
to clause 15 of this Agreement.



--------------------------------------------------------------------------------

SCHEDULE 2

Tenant’s Warehouse Works

 

1. As from each Access Date the Tenant shall be entitled to enter the relevant
part of the Premises and to carry out and complete as soon as conveniently
practicable the Tenant’s Warehouse Works.

 

2. The Tenant’s occupation of the Premises shall be as licensee subject to and
with the benefit of the same exceptions, reservations, rights (including the
same right to relief as a lessee has to relief from forfeiture as granted by
section 146 of the Law of Property Act 1925), agreements and covenants as would
have applied if the Lease had been granted except insofar as the same are
inconsistent with the terms of this Agreement.

 

3. Prior to the first Access Date the Tenant shall provide to the Landlord full
and sufficient details of the Tenant’s Warehouse Works for approval by the
Landlord such approval not to be unreasonably withheld or delayed.

 

4. The Tenant may at its own expense carry out and complete the Tenant’s
Warehouse Works:

 

4.1 in a good and workmanlike manner and with sound materials of their
respective kinds;

 

4.2 in accordance with the said plans and specification;

 

4.3 using reasonable endeavours not to obstruct or interfere with the carrying
out of the Works;

 

4.4 to the reasonable satisfaction of the Project Manager in all respects.

 

5. If at any time any breach by the Tenant of its obligations in this Agreement
relating to the manner of the carrying out of the Tenant’s Warehouse Works
causes or in the reasonable opinion of the Landlord will cause delay in
completion of the Works then in such event the Landlord shall give notice to the
Tenant of his opinion with reasons and shall request that the Tenant agrees a
new Target Completion Date (and/or a new Target Access Date in respect of those
areas for which an Access Certificate has not yet been issued) which would
otherwise have been such date but for such delay and in the event of the parties
within seven days of receipt of such notice by the Tenant failing to agree upon
such Target Completion Date (and/or Target Access Date) the matter shall be
referred to the President for the time being of the Royal Institute of British
Architects for the appointment of the Expert having regard to the provisions of
clause 15 and the decision of the Expert shall be final and binding on the
parties. The Landlord shall have the right to serve any number of notices
pursuant to this paragraph 5.

 

6. For the purposes of the rent review provisions of the Lease the Tenant’s
Warehouse Works and any agreed Costed Variations carried out at the Tenant’s
expense under Schedule 1 hereof shall be disregarded for the purposes of any
review of the rent.



--------------------------------------------------------------------------------

Signed as a deed by SLOUGH TRADING

ESTATE LIMITED acting by two directors:

    /s/ Siva Shankar    

 

Director

   

 

/s/ Kevin O`Connor

   

 

Director

 

Signed as a deed by EQUINIX (LONDON)

LIMITED acting by two directors:

    /s/ Russell Poole    

 

Director

   

 

/s/ James Marchbank

   

 

Director

 

Signed as a deed on behalf of EQUINIX, INC. a company incorporated in the State
of Delaware, United States of America, by Stephen M. Smith and Keith D. Taylor
being persons who, in accordance with the laws of that territory, are acting
under the authority of the company    

/s/ Stephen M. Smith

 

Authorised signatory

   

 

/s/ Keith D. Taylor

   

 

Authorised signatory